                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL F. MITCHELL,                              :
           Plaintiff                           :
                                               :               No. 1:19-cv-358
               v.                              :
                                               :               (Judge Kane)
KEVIN KAUFFMAN, et al.,                        :
         Defendants                            :

                                         ORDER

       AND NOW, on this 16th day of April 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

       1. Plaintiff’s complaint (Doc. No. 2), is DISMISSED for failure to state a claim upon
          which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

       2. Plaintiff may file an amended complaint that corrects the deficiencies identified in the
          accompanying Memorandum within thirty (30) days of the date of this Order;1 and

       3. The Clerk of Court is directed to mail Plaintiff a civil rights complaint form.



                                                               s/ Yvette Kane
                                                               Yvette Kane, District Judge
                                                               United States District Court
                                                               Middle District of Pennsylvania




1
  If Plaintiff fails to file an amended complaint within thirty (30) days of the date of this Order,
the Court will dismiss this action for failure to prosecute pursuant to Federal Rule of Civil
Procedure 41(b).
